DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required:
Para 0122: “vertical wrinkles 8 illustrated in FIG. 12A” should be edited into “vertical wrinkles 8 illustrated in FIG. 13A”
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, or 12 of U.S. Patent No. 10,676,226 (hereinafter referred to as “reference”) in view of US Pat  7,444,795 by Yasuhira.
Regarding independent Claims 1, 12, and 17, reference claims 1 (or 12) anticipates most limitations, including all steps of moving , discharging (on both bag sides, per “a gas passage defined by the horn, the anvil, or both” in reference Claim 12, or see “pressure from both sides of a bag with a horn and an anvil” in Reference Claim 1 and/or reference Claim 6 from which reference Claim 12 depends ), and providing ultrasonic vibrations. The only limitations not expressly anticipated by the reference claims, pertain to intermittent conveyance of bags along a predetermined conveyance path, and related elements of a fill and seal device, which Yasuhira teaches. 	Note that Yasuhira teaches a method of using a device for gas-filling and sealing a gas in a compartmented bag, the device comprising: bag conveyance device (rotary conveyor in Fig. 5; Col. 5, lines 38-41, 58-59) configured to intermittently (Col 3 line 22: ”intermittently”) convey bags 1 along a predetermined conveyance path (circular path in Fig. 5; Col. 5, lines 38-41), bags 1 including gas compartment 5 and a gas intake opening 6 (see Fig. 1, Col. 5, lines 27-31). Yasuhira’s method performs filling and sealing at stop positions along the predetermined conveyance path (stop positions V, or VI, or VII , see Fig. 5, also Col. 5 lines 43-44), sealing device further comprising horn (11) and anvil 12 facing each other with the predetermined conveyance path in between (Figs. 2), each horn and anvil configured to move forward and backward between retracted and extended (or partially extended) positions relative to the bag. (compare motions of horn and anvil 11/12 in Figs. 2a-d).	It would have been obvious to a person of ordinary skill in the art having before them at the time the application was filed:  the teachings of reference claims 1 or 12 on the one hand, and Yasuhira’ s teachings on the other hand, to modify the method of the reference claims 1 or 12, so that the method is performed intermittently by/on a bag conveyance device along a predetermined conveyance path, as taught by Yasuhira. A person of ordinary skill in the art  would have appreciated the advantage of performing the original method of reference claims 1 or 12, in a more efficient, automated device, resulting in increased efficiency and throughput (see Yasuhira’s col 4 lines 5-9 :” perform packaging operations efficiently, using a commonly known automatic packaging apparatus such as a rotary type packaging apparatus, for example”.

Similar considerations apply to dependent claims 2-11, 13-16, and 18-20, which have similar limitations than respective reference claims (e.g. for Claims 19-20, see “conveyance grippers” anticipated by reference claims 7 or 11, etc.)

Claim Interpretations
Regarding Claims 1, 12, 17, and 19, references to “both sides” or “both side edges” for a bag, are understood based on the premise that the bag has two sides, both of which being referred to. No correction is required.
Regarding Claims 1, 12, and 17, the phrase “bag which is stopped at a filling station” is understood to imply a precursor step of the bag being stopped at a filling station”. No correction is required.
Regarding Claims 1, 12, and 17, the terms “retracted position” and “extended position” (or “partially-extended position”) are understood to refer to respective and separate positions of each of the horn and the anvil (i.e. there exists a separate retracted position of the horn, and a separate retracted position of the anvil), which is in line with the specification support (e.g. Para 0071: ”horn 31 and the anvil 32 are both in the retracted positions (see FIG. 3A)”). No correction is required.
Regarding Claims 1, 12, and 17 (and dependent claims), the terms “second gas” and “first gas” are understood to refer to different first and second introduction/provisions/discharges of gas, however they comprise the same chemical composition of the gas (given the common provenance, i.e. a single a/the “pressurized gas supply source”, anteriorly recited by each independent claim), as opposed to different gases. No correction is required.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
Regarding Claims 1, 12, and 17, the prior art of record fails to teach a method having all claimed limitations, particularly being performed on a preexisting ultrasonic filling and sealing device (which in turns comprises a horn and anvil, each provided with its respective gas passage connected to a single pressurized gas source) for compartmented bags, the method comprising steps of: (A) moving the anvil and horn from respective retracted positions to extended (or partially extended, per Claims 12 and 17) positions, (B) discharging gas from the single pressurized source through respective gas passages through the anvil and the horn, into a same compartment of a bag, and (C) ultrasonically sealing films constituting the bag, by means of ultrasonic vibrations of an ultrasonic vibration generator coupled to the horn.
Since the prior art teaches devices comprising some of the features, but lacking other features, and gas sealing methods having some features but lacking others, and a combination of the recited method steps performed on existing equipment (“device”) possessing the collective array of recited features, the prior art does not anticipate the claimed subject matter.  For illustration purposes, Fig 3A-D, 6A-C, and 10 of the examined disclosure show the sequence of steps of the recited methods, performed on existing equipment like the ultrasonic filling and sealing device of Fig. 1, which is different than the methods taught by the prior art of record (for context, compare with the detailed discussion on pages 2-6 of the 7/30/2019 OA in parent application 14710339, presenting a 35 USC 103 rejection of Claim 7 over US Pat 7444795 of YASUHIRA in view of US PUB 20070068118 of FORSS,  US PUB 20110068154 of KANNANKERIL and US PUB of 20130240152 of REGAN).
Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention (i.e. recited method performed on existing recited equipment) without resorting to impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-20 would be allowable if the double patenting rejection(s) were overcome (see above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731